UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6750


UNULA BOO SHAWN ABEBE,

                Plaintiff - Appellant,

          v.

MARGARET B. SEYMOUR,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:12-cv-00377-JFA)


Submitted:   September 27, 2012            Decided:   October 1, 2012


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Unula Boo Shawn Abebe, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Unula   Boo   Shawn   Abebe   appeals   the   district     court’s

order accepting the recommendation of the magistrate judge and

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.     Abebe v. Seymour, No. 3:12-cv-00377-JFA (D.S.C.

Apr. 4, 2012).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court   and   argument    would   not   aid   the   decisional

process.



                                                                      AFFIRMED




                                     2